       Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 1 of 25




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 CHEVRON CORPORATION,

                         Plaintiff,
                                                                    11 Civ. 0691 (LAK)
            v.

 STEVEN DONZIGER et al.,

                         Defendants.



                    OPPOSITION TO CONTEMPT MOTION (DKT. 2090)

  I.     Introduction

         Chevron’s latest motion to hold me in contempt is not really a legal document. It is an

unrelenting and deeply disingenuous ad hominem attack laundered through the auspices of a

federal court filing but aimed at the media and the human rights and environmental community,

part of what the company long ago identified as its “long-term strategy” to evade liability for its

Ecuadorian contamination: “demonize Donziger.” This Court should not only reject the abuse this

motion represents, but should impose costs and warn Chevron’s counsel that further efforts so

explicitly aimed at unconstitutionally chilling corporate accountability advocates generally and

Chevron critics specifically will be met with Rule 11 sanctions.

         It is clear there is no valid basis for these post-judgment proceedings. As I have repeatedly

explained, see, e.g., Dkts. 1986, 2018, 2026, 2032, 2034, 2042, 2051, 2118, it is impossible given

its own rulings in this case for the Court to find my fund-raising assistance to my clients to be

contemptuous given the lack of a clear prohibition on fundraising in light of the Court’s April 25,

2014 Opinion. The Court cannot disagree, so it stays silent and refuses to rule, while allowing
          Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 2 of 25




Chevron a blank warrant to seize as much confidential and privileged information from me and

my colleagues as it can. The seizure is a transparently desperate search for something to shore up

Chevron’s ill-founded contempt claims and dry up funding for the entirely appropriate and

constitutionally-protected litigation and advocacy campaign to enforce the Aguinda judgment and

to hold Chevron accountable for its admitted dumping of billions of gallons of oil waste in

Ecuador.

            As for the money judgment, I have long since offered Chevron all available information

about my assets. Chevron could care less about my assets, which in total likely would not match

even a day’s worth of the company’s expenditures in its national discovery campaign. Chevron

covets the discovery process for its raw brutality: the massive financial burden and intimidation

effect of subpoenas on innocent third-party supporters of the Ecuadorian environmental case, who

suddenly think they have done something wrong, see infra, as well as the instillation of the fear in

non-subpoenaed third parties who will now be “chilled” from providing any future support.1


    II.     Ms. Sullivan’s Declaration: A Window into Chevron’s Methodology

            Chevron’s demonization campaign has been driven in large part by its practice of

“flipping” colleagues and allies of mine and convincing them to provide written declarations

attacking me. Chevron’s latest motion is no exception, using the declaration of Ms. Sullivan in this

regard. It is impossible for Chevron and Gibson Dunn to hide the fact that the tactics employed are

abusive: Chevron obtains these declarations, which are ghostwritten by Chevron’s own lawyers,


1
       Chevron has exploited the Court’s blank warrant to issue a blitzkrieg of subpoenas to individuals and entities,
       including several funders, a news agency that distributes press releases, my brother-in-law who once made a loan
       to me in 2012, and my wife who has nothing to do with the case. Each Chevron subpoena deliberately and
       misleadingly omits the key April 2014 Opinion. Instead, it cites only the court’s March 2014 order and its later
       default judgment without the critical clarification provided by the April 2014 Opinion. Chevron’s subpoena
       strategy again underscores that this is a SLAPP-style attack not just on me but on all supporters of the Ecuadorians
       and is designed to silence us and convince us to “give up”—the explicit strategy endorsed by former CEO John
       Watson on an investor conference call in 2013.


                                                             2
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 3 of 25




by inflicting brutally costly and time-consuming discovery demands (Ms. Sullivan testified she

already had spent over $170,000 of her own money responding to Chevron’s subpoenas),

maligning the targeted individual in threatening letters and court papers, and even going after the

individual’s other business interests to the point that the individual fears for their entire career and

ability to provide for their family. Ms. Sullivan’s deposition on September 28, 2018, revealed all

these ugly features of Chevron’s tactics. It is worth considering in depth before proceeding into

my response to Chevron’s bogus contempt allegations.

        Ms. Sullivan’s declaration is really the declaration of Gibson Dunn partner Robert Blume

and his colleagues. While Gibson Dunn will no doubt make predictable excuses about the “usual”

practice of attorneys drafting client affidavits, the practice in this case was extreme. Ms. Sullivan

was not a trusted client of Gibson Dunn, but an adverse witness. She received the draft in full from

Blume. When she made edits to the draft, not all her changes to her own declaration were

“accepted” by Chevron’s lawyers and new material was added. The declaration is filled with petty

and craven attacks on me and my colleagues that Ms. Sullivan, on cross, had no knowledge about

or interest in. They were drafted and included by the Gibson Dunn lawyers to serve the

“demonization” mission, and Ms. Sullivan was not going to fight over them. In fact, Ms. Sullivan

was helpfully clear about exactly why she cooperated and how she saw the whole process: “There

was a determination that I wanted this to be over as quickly as possible and what was that path

that was best for me and me alone.” Deposition of Katie Sullivan. Sept. 28, 2018, at 282.

        Ms. Sullivan candidly admitted that her declaration was drafted in whole by Gibson Dunn

lawyers. Id. at 259. While she was allowed to edit “her” declaration, only some of her changes

were “accepted” by its true Gibson Dunn authors. Id. at 258. Not surprisingly, both Chevron and

Ms. Sullivan have adamantly refused to produce the intermediate drafts which would show what



                                                   3
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 4 of 25




edits by Ms. Sullivan the Gibson Dunn authors refused to accept. Gibson Dunn is shamelessly

asserting attorney work-product protection over drafts containing Ms. Sullivan’s edits to the

Gibson Dunn-authored declaration.

        The result is a declaration filled with strategically attacking material that while Ms.

Sullivan may not be willing to disavow—she just wants “this to be over as quickly as possible”—

she clearly has no connection to. Most clear in this regard are the numerous points in Ms. Sullivan’s

affidavit at which she states that she has no knowledge about various things that there would be

no reason for her to know about. These points would be silly and meaningless, except of course

they fit neatly into Chevron’s larger rhetorical attacks, painting me as scheming or dishonest.

        For example, I confronted Ms. Sullivan at deposition with her statement from her

declaration that “[a]t no time did Steven disclose to me that the FDA was an organization that he

created and controlled.” Both Chevron and I know that I neither created nor have ever controlled

the FDA, and Ms. Sullivan knows little to nothing about the FDA or how it operates. The statement

is a Gibson Dunn statement, written to further Chevron’s attacks. Ms. Sullivan’s defense of it at

deposition is, respectfully, just pathetic:

                Q. What is the basis of your knowledge?
                A. The basis is that I did not know that the FDA was an organization
                that was -- that was created or controlled.
                Q. By who?
                A. By you.
                Q. So you assume in making this statement that the FDA was created
                by me?
                A. If someone were to ask me a question, did Steven disclose that
                the FDA was an organization -- disclose to you that the FDA was an
                organization that he created, I would say, No, he did not.
                Q. But you don't know whether I created the FDA or not, do you?
                A. Correct.
                Q. Why would you put that in there, in your affidavit? . . .

                                                  4
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 5 of 25




               A. I don't have knowledge that you created the FDA.
               Q. Well, if you have no knowledge I created the FDA, why would
               you put that statement in the affidavit?
               A. It was -- it was in a draft that was presented to me, and I could
               say that that statement is true. “At no time did Steven disclose to me
               that the FDA was an organization that he created and controlled.”
               It’s a true statement. You did not.

Id. at 272-73. See also id. at 275-76 (“Q. You have no knowledge as to whether I created or did

not create the FDA, correct? A. Correct. Q. You don't even know what year the FDA was created,

do you? A. Correct. Q. You don't know the people in Ecuador who founded the FDA, do you? A.

Correct. Q. You don't know the city in Ecuador where the FDA was founded, do you? ... A. Correct.

You don't have any knowledge of how the FDA functions as an organization, do you? 24 A. I do

not. 25 Q. You don't know who controls the FDA, do you? A. I do not. . . . 2 Q. The fact is that

the Chevron lawyers when they presented you with a draft of this affidavit wanted that statement

to be in there, correct? A. I'd assume so, but I didn't have a conversation with them about it, so I

don't know for certain. Q. But you didn't write that yourself, did you? A. I did not write the draft

of the affidavit myself.”).

       The examples go on and on, completely undermining Ms. Sullivan’s credibility and laying

bare the extent of Chevron’s witness intimidation. Regarding another “I am unaware of” type

statement in Ms. Sullivan’s declaration:

               Q. I mean, there's a lot of sentences you could have put in there
               where you could have started, I'm unaware of something, correct?
               A. Correct.
               Q. So why did you put in this particular sentence that relates to a
               professor in Canada and her husband?
               A. I did not put it in there. It was part of the draft. And I didn't
               delete it because it is true: I was unaware.

Id. at 280-81. Gibson Dunn’s ghostwriting is so overbearing that it usurps not just the tone and

scope of the declaration, but in fact also its content—despite Ms. Sullivan’s pro forma protestations

                                                 5
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 6 of 25




that she verified the content as not untrue. Another example concerns Ms. Sullivan’s apparent

attacks on me concerning my practice of putting pressure on Chevron over its Ecuador liability:

               Q. In the first sentence, it says, ‘Steven spent the majority of his time
               coordinating 'out-of-court' 'nonlegal' strategies to put 'pressure' on
               Chevron. Do you see that?
               A. Yes.
               Q. You didn't write that, did you?
               A. I did not write that sentence. . . .
               Q. Why do you think they put quotes around the word ‘pressure’?
               A. I do not know.

Id. at 295, 298. When I questioned Ms. Sullivan directly about what she thought about pressure

tactics in the context of a social justice litigation and advocacy effort, her answers leave quite a

different impression than her declaration:

               Q. And the next sentence, “The goal of [Steven’s] pressure
               campaign was twofold,” those are Chevron’s words from the draft,
               correct?
               A. “Pressure campaign,” yes, that was in the draft.
               Q. You don't see anything wrong with people in the position of my
               clients in Ecuador wanting to put pressure on Chevron to settle the
               case, do you?
               A. No. I think -- from my perspective, there was legal stuff going on
               in court in Canada, and then there’s other strategies that were in
               place to put pressure on them. “Pressure” is not a -- I would say
               that's not a new word.
               Q. It's not a bad thing, is it, in this context?
               A. No. I think -- no, I don't think it’s a bad word. You just have to
               work many angles in whatever you're -- whatever you're doing.

Id. at 298-99. Ms. Sullivan also provided a blow-by-ugly-blow account of how the tactics against

her mounted to the point she was willing to surrender to Chevron’s demands. She was served a

subpoena, produced documents, and sat for deposition—generally a burdensome and expensive

but not unusual practice. But in her first deposition, she didn’t participate in any attacks on me or



                                                   6
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 7 of 25




the Ecuadorian case. See, e.g., id. at 340-42. In her own recollection, “there were boundaries in

that deposition.” Id. at 284. At some point, Chevron decided additional pressure was necessary.

As experienced by Ms. Sullivan:

               I remember seeing a letter that was filed to the judge in response to
               the protective order that [my lawyer] Frank Libby submitted on my
               behalf asking for further boundaries. And it was that letter that was
               submitted by Gibson Dunn that made some reference to that -- there
               was a lot of mischaracterization in that letter: that I was potentially
               a co-conspirator or, I think, some preservation order, wrongdoing
               was possible. As I said, it felt like anything was possible because
               anyone can seem to say anything or send anything to anyone, and
               it's all okay. . . . I thought it was very -- I thought it was mean. It was
               not -- just not -- it was mean. I felt -- I felt it was unfair. . . . It was
               the whole tone. There were things in there that were not true. And
               at a certain point, you make a decision to continue to fight and battle
               back and forth because he -- I say one thing through my lawyer and
               then they say another thing and then I say another thing, and it never
               ends.

Id. at 285-87. As Ms. Sullivan was very quick to perceive, when you go up against an army of

lawyers who litigate like Gibson Dunn in court, you literally get trapped. You might eventually

escape, but only if you surrender.

       Ms. Sullivan also explained at deposition the sadly unexceptional fact that Chevron chose

to target not just her but also her clients, which put her in fear of losing the business she had worked

her entire career to establish and that was critical to supporting her family:

               Q. Did Chevron’s service of a subpoena on your client worry you?
               A. Of course. . . .
               Q. Did it make you feel like your involvement with me in this
               Ecuador case could negatively impact your business, given that
               Chevron was subpoenaing you and your clients?
               A. Yes. . . .
               Q. It took you away from your normal business activities in order to
               deal with it, correct?
               A. It took me away -- it took a lot away from me, correct.

Id. at 288-90. And then of course there is the raw, brutal cost of facing off against Chevron. Ms.

                                                    7
       Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 8 of 25




Sullivan estimated that she had been forced to spend between $170,000 and $180,000 merely to

initially respond to Chevron’s discovery requests as a supposedly well-protected Rule 45 third-

party witness. If this was the cost to cooperatively sit for one deposition and produce all her

documents, Ms. Sullivan was justified in fearing that the cost for putting up any meaningful

resistance to what Chevron wanted would be devastating. Id. at 291 (“Q. Has that amount of money

impacted your financial well-being or that of your family? A. Of course.”). And thus the

“determination” was made for “this to be over as quickly as possible.” Id. at 282. See also id. at

293 (“Q. And signing the affidavit, in your mind, in your calculation, would lead to -- in your mind

would lead to less litigation involving Chevron, correct? A. It would lead to less of my time,

energy, and money allocated towards this, correct.”).

         Chevron has been perfecting this dance of intimidation against the lawyers and supporters

of its Ecuadorian victims for years. The “truth” of these six years’ of litigation against me in this

Court is largely built on carefully constructed “truths” just like those in the Sullivan declaration,

i.e. the rhetorical machinations of Gibson Dunn. With this clearly in mind, I turn to the last round

of insinuations and distortions in Chevron’s most recent motion for contempt.


III.     Funds raised prior to August 2018 were not “traceable” to the Ecuador Judgment
         under the scope of the RICO Judgment as articulated by the Court

         Chevron admits: “In its August 15, 2018 order, the Court held that ‘there is no uncertainty

in the language of paragraph 1 of the judgment’ [and] went on to explain that ‘any property (1)

that Donziger (a) had as of the date of the judgment in this case, or (b) acquired from the date of

the judgment until now, or (c) hereafter may acquire and (2) that Donziger was ‘enabled to acquire’

by the Ecuadorian Judgment or its enforcement is traceable to that Judgment’ and ‘subject to the

constructive trust imposed by the judgment in this case.’” Dkt. 2090 (“Mot.”) at 22.

         This sweeping understanding of what is “traceable” to the Ecuadorian Judgment is deeply

                                                  8
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 9 of 25




troubling as a matter of due process and will be challenged on appeal. The more important point

for purposes of this motion is that it only emerged in August 2018—and even now has not been

held explicitly to apply to investor-provided funds received between March 2014 and August 2018

when all such funds that are relevant to Chevron’s motion were raised. Indeed, until August 2018,

the Court’s guidance as to understanding the scope of what was “traceable” to the Ecuadorian

Judgment was that set out in its April 2014 Opinion. There, the Court very clearly explained that

while “as long as no collections are made in respect of the Lago Agrio Judgment and funneled to

Donziger as retainer payments, the NY Judgment would not prevent Donziger from being paid,

just as he has been paid at least $958,000 and likely considerably more over the past nine or ten

years.” Dkt. 1901 at 7-8 (emphasis added). The Court knew perfectly well that I had always been

paid out of litigation finance funds raised from contingency interests in the Ecuadorian Judgment;

indeed, in the same Opinion the Court observes that the “case always has been financed on the

movants’ side by outside investors.” Id. at 14. In consistent fashion, the Court rejected my concern

that the RICO Judgment would be used by Chevron to shut down fund-raising necessary both for

the appeal as “fanciful” and “border[ing] on the irresponsible.” Why? Because “[t]here is no reason

to suppose that the Lago Agrio Judgment will be collected in any material part during the pendency

of the appeal.” Id. at 11.

        The April 2014 and August 2018 understandings of “traceable” are flatly contradictory. If

any and all funds raised from contingency interests given to outside investors were “traceable” to

the Judgment and thus subject to constructive trust, I could not continue “being paid, just as [I]

ha[d] been paid . . . over the past nine or ten years.” There is no wiggle room here. The Court had

a different understanding of “traceable” in April 2014. It described that understanding in a critical

operative decision. I conformed my conduct to that decision. See Donz. Decl. at ¶ 8. As I recently



                                                 9
      Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 10 of 25




wrote, even if it has now changed its mind, the Court cannot pretend that it has the ability to travel

back in time and make “traceable” mean something different than was described in the April 2014

Opinion. Dkt. 2118.

        My conduct in raising and spending investor funds on litigation expenses (including my

own fees) from April 2014 to August 2018 not only was not contemptuous, but entirely proper.

For the same reasons, the funds themselves were not raised “in violation” of the injunctive scope

of the RICO Judgment as the Court itself had articulated it. These funds cannot now be considered

improper or subject to a claim of any sort by Chevron.


IV.     Chevron’s refusal to recognize the effect of the April 2014 Opinion is in flagrant bad
        faith

        Chevron’s limited attempts to rebut the significance of the April 2014 Opinion show only

willful blindness, desperation, and bad faith.2 For the most part, Chevron simply trots out

conclusions drawn from the RICO Judgment language that ignore or are flatly inconsistent with

the April 2014 Opinion with no attempt at reconciliation—e.g., the RICO Judgment “does not

provide for an exception for so-called ‘fees’ or ‘expenses’ traceable to the Ecuadorian judgment

that are paid to Donziger,” “[p]aying himself money that would otherwise be transferred to

Chevron certainly qualifies as Donziger ‘benefitting personally’ [from the Ecuador Judgment].”

At pages 29-31 of its motion, Chevron finally attempts a more specific rebuttal, making three

arguments:

             •   First there is the desperately strained and convoluted argument that because my

                 own interest (which I legally didn’t own as it was subject to the constructive trust)

                 was purportedly diluted by the introduction of new investors, this dilution must be


2
    Chevron’s flagrant refusal to cite or quote from the April 2014 Opinion in its intimidation-style subpoenas
    further illustrates the bad faith.


                                                        10
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 11 of 25




                 considered some sort of quid pro quo for the provision of “cash on hand” to me

                 from these investors. See Mot. at 29. This is ridiculous on many levels. No

                 documents or other evidence reflect any sort of bargaining related to the dilution of

                 my interest; rather, the documents reflect, just as I have told the Court over and

                 over again, that the finance agreements were careful to pledge only the FDA’s

                 interest in the judgment, not mine. Donz. Decl. at ¶ 8. The evidence further shows

                 that the money provided by investors was not “cash on hand” or “profit” to me, but

                 funds to cover litigation expenses (including my fees, which the Court explicitly

                 held I could continue be paid “just as [I had] been paid,” supra) that I (and others)

                 distributed appropriately in accordance with the agreements and FDA direction. Id.

                 at ¶¶ 9-11.

             •   “Second . . . there is no evidence that Donziger has performed bona fide legal

                 services.” Mot. at 30. This of course is belied by my actual work, which has

                 encompassed all sorts of legal services (including defending these very post-

                 judgment proceedings and helping with strategy across multiple jurisdictions) and

                 related advocacy, and does not merit a further response.3 See Donz. Decl. at ¶¶ 5-

                 6.

             •   “Finally, the evidence demonstrates that Donziger has likely been selling his own

                 interests [because] the FDA, has no legal right to sell shares in the Ecuadorian

                 judgment.” Mot. at 31. This argument is premised entirely on the Velasquez

                 declaration, which is wildly overreaching and just plain wrong. To be clear at the


3
    As noted, I am subject to an “interim suspension” without a hearing by judicial authorities in New York and the
    District of Columbia based entirely on this court’s RICO findings. I am contesting that suspension as well as this
    court’s findings. As a result of my suspension, I do not give legal advice nor offer legal services to my clients in
    Ecuador nor to any other client. Donz. Decl at ¶ 4.


                                                          11
Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 12 of 25




        outset of my brief response, my clients and I have no obligation whatsoever to

        litigate the FDA’s rights under Ecuadorian law before this Court, which has

        demonstrated its utter and willful ignorance of Ecuadorian law—indeed its outright

        contempt for Ecuadorian law and legal institutions—time and again. However, for

        the purposes of rebutting the absurd argument that the supposed limits on FDA

        authority means I must have been selling my own interest, I will respond as follows:

           o The main Velasquez claim is supported by one citation from the Ecuador

               Judgment and one citation from the Ecuador Trust document. Both citations

               fail to support Velasquez’s conclusion.

           o The citation to the Ecuador Judgment is as follows: “The entire endowment

               shall have as its purpose to cover the necessary costs for the contracting of

               the persons in charge of carrying out the measures of reparation

               contemplated in part Thirteenth of the Findings, and the legal and

               administrative expenses of the trust.” The argument is apparently that a

               contingency interest paid to an investor would not be a “cost” “necessary”

               to the contracting of persons to carry out reparation measures. But to the

               contrary, the reality is that fund-raising off of contingency interests is

               absolutely “necessary” to obtaining the funds by way of judgment

               enforcement that will be used to accomplish the remediation. The Ecuador

               Judgment will not enforce itself, as Chevron of course knows after having

               hired four major law firms in Canada and spent millions of dollars to tie up

               enforcement efforts in preliminary objections and appeals that have lasted

               for over six years. Litigation finance interests clearly are considered a legal



                                         12
Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 13 of 25




              expense of the trust, which, through its sole beneficiary the FDA, is working

              to raise funds for remediation by way of enforcement proceedings and other

              advocacy. Again, neither I nor the FDA is taking a position regarding the

              legal basis for financing in response to the illegitimate introduction of this

              Ecuadorian law issue into this illegitimate collateral attack in New York.

              But the observations just made are sufficient to show that Velasquez’s claim

              in this regard is unsupported. In any event, this motion is decidedly not the

              place nor the time to resolve any desperate last-ditch Chevron objections

              related to litigation financing under Ecuadorian law, which it has failed to

              make in 17 years’ worth of litigation in Ecuador’s courts.

           o The citation to the Ecuador Trust document is as follows: “The

              BENEFICIARY of this TRUST is subject to a negative covenant consisting

              of the commitment not to assign its rights as BENEFICIARY under any

              title.” But the litigation finance contracts did not assign away any rights of

              the FDA under the terms of the Trust, but rather memorialized a promise by

              the FDA to pay a percentage amount of any recovery in the contingent event

              of a recovery. Any recovery in enforcement or settlement would be received

              by a representative of the FDA in the first instance, and then distributed

              pursuant to the FDA’s directions and contractual commitments. Again

              without taking any position on this issue in this collateral and illegitimate

              context, there is no assignment of rights under the Trust as I or my clients

              have understood the relevant language.

           o Velazquez’s further claim that the FDA doesn’t have a right to sell an



                                        13
      Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 14 of 25




                       interest in the 10% award made by the Ecuador Judgment to the FDA apart

                       from the damages judgment is even more unfounded. Velasquez claims that

                       the express award to the FDA in the 2011 trial court judgment was improper

                       and should have gone to the named plaintiffs. Apart from being wrong as a

                       matter of law, this Chevron objection is again so untimely as to be

                       ridiculous. The Ecuador trial court judgment has been affirmed on appeal

                       by the country’s National Court of Justice and its Constitutional Court. To

                       my knowledge, Chevron never made this argument in any of these appeals

                       and if they did they were rejected. Now we are supposed to take it as the

                       gospel truth from this “expert” who was clearly told what conclusions to

                       reach by company lawyers and therefore had to concoct some superficial

                       way to justify them.


 V.     Funding raised through legitimate litigation finance transactions was used for
        litigation expenses, including my own fees, and accounted for to the satisfaction of
        my clients

        Woven throughout Chevron’s contempt motions are assertions transparently designed to

appear salacious and suggest that I am somehow corruptly managing, disbursing, or misusing

investor-provided funds—rather than, in fact, legitimately using those funds at the direction of my

clients to keep their claims and advocacy against Chevron not just alive but indeed such a problem

for Chevron that it has green-lighted another Gibson Dunn three-ring circus of litigation in this

post-judgment context.

        Chevron’s assertions in this regard consist entirely of rhetoric. They are as devoid of facts

as Chevron’s opening bluster, when Chevron, breathlessly quoting the Sullivan Declaration that it

drafted itself, tries to malign how I went about helping my vulnerable and impoverished clients


                                                 14
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 15 of 25




finance their case: “With a ‘goal’ to ’just get as much as [he] can get,’ since March 2014

Donziger has sold interests . . . .” Mot. at 1. Yes, Chevron, that’s how fund-raising efforts (at least

for anybody other than a government or corporate bond-issuer) typically go: you try to raise as

much money as you need. I will refrain from responding further to this kind of nonsense.

       My fund-raising efforts were successful because many well-resourced individuals of

conscience, unlike this Court, actually give Two Cents about the Ecuadorian communities who

have been devastated by Chevron’s contamination and want to keep their historic litigation and

corporate accountability campaign moving forward. It is also clear that the asset those individuals

are investing in is extraordinary: a multi-billion dollar environmental judgment based on obvious

and horrendous contamination that has been affirmed by all four layers of Ecuadorian courts and

the enforcement of which has been endorsed by Canada’s Supreme Court. No matter how much

this Court attacks the Ecuador Judgment, those attacks will be seen for what they are: a U.S. judge

with no apparent jurisdiction conveniently issuing order after order trying to help a U.S. company

(described by the judge as “a company of considerable importance to our economy”) evade a major

liability imposed by a foreign court. The Ecuadorian communities, through the FDA, have the

same rights as any other judgment creditor, which include the right to choose where to enforce

their judgment. In a Canadian enforcement proceeding on an Ecuadorian Judgment, the words of

a judge from a collateral proceeding in the defendant’s home country matter very little, as they

should. Wise investors see the inherent strength of the case despite this Court’s collateral attack

campaign. These investors have freely and intelligently chosen, many after substantial independent

due diligence, to invest. See Donz. Decl. at ¶ 8.

       As Chevron itself describes: “Donziger raised at least $2.4 million through [litigation

finance] agreements, in exchange for interests totaling at least 1.28525% of the Ecuadorian



                                                    15
   Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 16 of 25




judgment.” Mot. at 4-5. I am proud of that fact and my clients have been greatly pleased with it.

That’s a damn good deal for the vulnerable communities harmed by Chevron. For a relatively tiny

percentage of the recovery, while under an extraordinary amount of outside pressure, the

Ecuadorian communities and the FDA have obtained critically important resources to continue

their case and campaign. As the Court knows, plaintiffs (even those in an enforcement context)

generally hand over 20 or 30 times that amount of recovery interest to obtain significant litigation

financing. While Chevron’s motion references attacks on me from a rival group of plaintiffs who

work through a different organization that has no right to any proceeds from the judgment (this

group has failed entirely to raise funds for the case and some of its leaders are motivated by

jealousy and personal animosity), it makes no reference to any complaints from my actual main

client (the FDA) nor the FDA-represented communities and individuals with whom I collaborate

and consult with on my regular trips to Ecuador. See Donz. Decl. at ¶ 21.

       While $2.4 million might seem substantial, it is actually a paltry fraction of what Chevron

spends on its litigation expenses and its own advocacy campaign which involves multiple law

firms, investigations firms, public relations firms, and experts. The small amount of funds raised

by the FDA has been managed to support a litany of litigation and advocacy efforts on multiple

continents, including most significantly the litigation expenses in Canada, client administrative

costs in Ecuador, and of course my own time needed to respond to the blitzkrieg of litigation

against me while keeping the overall case and advocacy effort on track. See Donz. Decl. at ¶ 5-6.

While I manage expenditures in furtherance of these efforts with a significant amount of discretion,

I do so with the authorization and understanding of my clients who have seen me work tirelessly

on the case for over 25 years. My clients know how motivated I am to achieve justice for them and

to impose accountability on Chevron. My clients have ample opportunity to consult with me and



                                                16
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 17 of 25




discuss particular spending issues during the visits to Ecuador I make each year and the dozens of

conference calls I participate in with FDA leaders and other FDA members annually. See Donz.

Decl. at ¶ 4.

        The Slavek analysis contradicts none of the above. To the contrary, his analysis confirms

that with a few exceptions explained by inadvertence and changed circumstances, see Donz. Decl.

at ¶¶ 16-17, almost all investor funds were received into my law firm account. Because I was

authorized to draw down funds to satisfy certain debts and arrears, see Donz. Decl. at ¶ 11-13, I

often transferred appropriate payments to myself, even though I would later pay other individuals

and case expenses out of essentially those same funds (which were owing to me) when funds

became tight once again, to ensure that necessary litigation and advocacy efforts would continue

with minimal interruption. Id. at ¶ 13.

        While there was a certain amount of unfortunate (and inevitable) disorganization on the

administrative and bookkeeping side, see Donz. Decl. at ¶ 14-15, I note again that my clients—the

FDA and the communities and individuals it represents and those who choose to associate with

it—have not made any complaint about my management of investor-provided funds. Their

despised enemy Chevron is hardly positioned to stand in for them and plead a claim that they have

never made themselves. It is true that a splinter group led by Mr. Pablo Fajardo and now centered

around the UDAPT organization has repeatedly attacked me, see Donz. Decl. at ¶ 3 n.1, but my

actual clients are pleased with my fund-raising and management of the funds, id. at ¶¶ 4, 10.

        Finally, it may be that my lifestyle, while relatively modest, might not meet the standards

of penury that Chevron’s executives and Gibson Dunn’s partners—all of whom earn vastly more

than me for doing the dirty work of desperately attempting to avoid paying sick Ecuadorians any

compensation for their suffering—might wish to see from a human rights lawyer. So be it. Even



                                                17
      Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 18 of 25




though I made virtually nothing from working on the Aguinda matter, I have no qualms about the

modest and largely sporadic compensation I sometimes have received for my tireless efforts

working on this massive global litigation and advocacy project, and neither do my clients. See

Donz. Decl. at ¶ 10.


VI.     Until August 15, 2018, I had no reason to believe that investor-provided funds might
        be considered “traceable” to the Ecuador Judgment

        The Court’s first opinion on the whole subject of Chevron’s contempt claims was issued

May 16, 2018. Until then, my view of the scope of the RICO injunction was precisely as was set

out in my April 24, 2018 opposition to Chevron’s motion to contempt:

               [The April 25, 2014 Opinion] makes clear that funds “traceable to
               the judgment” would not include the sorts of funds that undersigned
               raised and used to pay case expenses, including for his own fees, in
               the years prior to the RICO litigation. The only funds subject to the
               order are those obtained by way of “collections [that] are made in
               respect of the Lago Agrio Judgment.” Dkt. 1901 at 8 (emphasis
               added). The Court outright chastised the undersigned for seeing any
               concern regarding his ability to raise funds (and compensate himself
               and others) implied in the language of paragraph 5 of the RICO
               Judgment.

Dkt. 1986 at 5. Until May 16, 2018, I didn’t consider it remotely plausible that litigation finance

funds could be considered subject to the constructive trust in the RICO Judgment (or, relatedly,

the Default Judgment). I genuinely believed, and still believe, that Chevron’s suggestion to the

contrary was totally bogus and foreclosed by the language of the April 2014 Opinion. This Opinion

had assured me, and was explicitly intended to assure me, that “traceability” as used in the RICO

Judgment was limited to proceeds on a collection on the judgment. As such, I obviously could

continue to assist my clients in raising funds to finance the RICO appeal, the enforcement litigation

in Canada, the broader corporate accountability campaign, and specifically that I could continue

to pay my own fees “just as [I had] been paid . . . over the past nine or ten years,” i.e. from


                                                 18
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 19 of 25




“finance[ing] [provided] by outside investors.” Dkt. 1901 at 7-8, 14. See Donz. Decl. at ¶ 8.

       In its May 16, 2018 Opinion and May 17, 2018 Order, the Court conspicuously did not rule

or even comment on the merits of my understanding of traceability in light of the April 2014

Opinion. Rather, it set the issue down for what can only be described as a bizarre hearing on June

28, 2018 where I was forced to appear pro se for myself, represent my clients, appear as a witness,

and also examine two witnesses while Chevron had 12 lawyers present in court with six at

counsel’s table. I continued to believe that there is no way I could be incorrect in my view of the

issue, as my subsequent written pleadings confirm. See, e.g., Dkt. 2018 (“financing for expenses

is not a ‘profit’ on, nor involves ‘proceeds’ of, the Ecuador Judgment, and thus is not property

‘traceable’ to the Ecuador Judgment, as this Court has established”); Dkt. 2026 at 14 n.27; Dkt.

2032; Dkt. 2034; Dkt 2042 at 2. I vigorously argued my position at the June 28 hearing and the

Court acknowledged that it was faced with a legitimate issue:

               I understand what you think, Mr. Donziger, of the April 25th
               document said. I wrote it. I can read it. I think we may well have or
               there may well be a disagreement about what its significance is. I
               am sure there is. Certainly I know Mr. Mastro has a different view
               whatever it says and whatever it was could be construed as. I
               understand that.

6/28 Tr. at 69-10. I expected a ruling on the issue in my favor promptly and I continued to

vigorously assert my position regarding the limited scope of RICO Judgment traceability, fixed by

law of the case, after the June 28 hearing. See, e.g., Dkt. 2051 at 2; Dkt. 2061 at 7.

       In a mysteriously cursory order dated July 23, 2017, the Court still refused to rule on the

core issue of traceability in light of its April 2014 Opinion. Instead, the Court merely noted that

“hearing has now been concluded” and ordered me to produce certain discovery, with zero

explanation. Dkt. 2056. It was not until the Court’s memorandum order on the Amazonia transfer

issue on August 15, 2018, that the Court finally articulated its novel and sweeping interpretation


                                                 19
       Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 20 of 25




of what “traceable” could mean under the RICO Judgment. Even there, the Court only applied its

new interpretation to the issue of the Amazonia and judgment interests transfers, conspicuously

declining to address the issue of the new traceability as applied to investor-provided funds. See

Dkt. 2072 at 8 n.18. As noted in my most recent letter to the Court, the Court has still not squarely

ruled on the issue while allowing Chevron a blank warrant to intrude into the internal workings of

the team enforcing the judgment and its supporters. See Dkt. 2118.

         In light of the foregoing, I had no reason, on and around May 10, 2018, to consider that the

remaining investor-provided funds that I received from Ms. Sullivan were impacted by either the

RICO Judgment or the Default Judgment, which of course used precisely the same language as the

RICO Judgment. I still maintain that it would be improper and unlawful to interpret those

Judgments ex post to be subject to this Court’s injunction when the Court made clear to me in

April 2014 that this would not be the case.


VII.     A whole new RICO Judgment?

         The most shocking element of Chevron’s latest (I believe its eleventh) effort to hold me in

contempt emerges at pages 34-36 of its motion. For enforcement purposes, the Court’s RICO

Opinion was distilled into injunctive form in very clear and specific terms in what we have been

calling the RICO Judgment, Dkt. 1875. In pages 34-36, Chevron essentially pretends that the RICO

Opinion should be read as a 500-page injunction prohibiting any and all conduct that the Court

and/or Chevron found (incorrectly, I still maintain) to be illegal or improper. Doing so would raise

a tsunami of legal and constitutional problems, some of which are articulated below. But as a

simple matter of common sense, what would have been the point of the Court’s specific articulation

of the injunctions in the RICO Judgment if the whole Opinion was to act as a free-form injunction?

Chevron’s ambition is simply unhinged at this point. Its requests are so patently inappropriate that


                                                 20
    Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 21 of 25




I will limit myself to the following illustrative observations:

    •   “Extortion.” Mot. at 34. Chevron appears to be asking for an injunction that would

        prohibit not just me but all the non-parties who Chevron freely calls “co-conspirators” from

        engaging in any efforts to pressure Chevron into doing the right thing, i.e. settling the

        enforcement actions rather than drag its victims in Ecuador through yet more decades of

        litigation while they live in the midst of life-threatening contamination. If endorsed,

        Chevron’s wide-ranging view of the scope of the injunction would amount to a

        constitutionally-reprehensible gag order against advocacy considered essential not just by

        me and my clients but by countless public interest groups and persons of conscience.4 The

        reality is that the Court itself, at the insistence of the Second Circuit, kept its hands off of

        non-U.S. enforcement actions, as repeatedly emphasized throughout the RICO Opinion

        and the Second Circuit’s affirmance thereof. See, e.g., Chevron Corporation v. Donziger,

        833 F.3d 74, 151 (2016) (“[t]he relief tailored by the district court . . . does not invalidate

        the Ecuadorian judgment and does not prohibit any of the LAPs from seeking enforcement

        of that judgment anywhere outside of the United States”); id. at 81 (“the district court

        confine[d] its injunction to a grant of in personam relief against the three defendants-

        appellants without disturbing the Ecuadorian judgment”); id. at 144 (the district court

        granted only “limited, non-global equitable relief”); id. at 145 (the district court “granted

        equitable in personam relief that does not invalidate the Ecuadorian judgment”).



4
    Among the many groups advocating for the Ecuadorians and their defenders are Amazon Watch, Rainforest
    Action Network, Amnesty International, Global Witness, Greenpeace, Friends of the Earth, and Pachamama.
    Individuals who have expressed support for the campaign of the Ecuadorians include, among many others, the
    actor and producer Trudie Styler; singer-songwriter Sting; Roger Waters, a founder of Pink Floyd; Phil Fontaine,
    the former National Chief of Canada, and the thrice-elected President of the Assembly of First Nations; Alec
    Baldwin, the actor; Canadian Grand Chief Ed John and Canadian Grand Chief Wilton Littlechild, both drafters
    of the U.N. Declaration of the Rights of Indigenous Peoples; National Chief Perry Bellegarde, the elected leader
    (by 653 chiefs) of Canada’s Assembly of First Nations; and countless others.


                                                        21
Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 22 of 25




    Furthermore, even the Court’s in personam injunctive relief directed at me never purported

    to enjoin my speech or advocacy. See Dkt. 1875 at nowhere. Rather it articulated specific

    required actions and injunctions related to “profiting” from “proceeds” on a “collection”

    of the Ecuador Judgment. Chevron cannot now, on a post-judgment motion, fundamentally

    transform the nature of the relief provided by the Court and affirmed on appeal just because

    it is clear its massive spending to obtain a RICO judgment against three individuals has not

    detained the forward advance of the enforcement action in Canada.

•   “Wire and Mail Fraud.” Chevron claims that I “continue to engage in acts that are

    indictable under the wire or mail fraud statute.” Mot. at 35. Please. The use of the word

    “indictable” is particularly pathetic. Chevron knows that no public prosecutor (who would

    not have a multi-billion dollar self-interest in the prosecution, as Chevron has) would ever

    proceed on its trumped-up claims based on paid-for witness testimony. Even Chevron—

    led by the fearless self-described “mob prosecutor” Randy Mastro—was too afraid to

    present its case to a jury, which of course a real prosecutor proceeding on a real indictment

    with real evidence would have to do.

•   “Money Laundering.” As in the original RICO case, this claim is entirely predicated on

    the supposed illegality of the predicate activity. If advocacy against Chevron is illegal, then

    funding for advocacy against Chevron is money laundering. What a terrifying world we

    live in, if Chevron gets its way.

•   “Obstruction of Justice.” Chevron has two claims here. First: “Donziger violated multiple

    discovery orders of this Court by concealing bank accounts and assets, failing to conduct

    even the most basic document searches, failing to produce responsive documents, and

    refusing to respond to deposition questions.” Mot. at 37. Even setting aside my good faith



                                              22
Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 23 of 25




  discovery responses in these post-judgment proceedings (I have produced documents and

  representations and withheld documents on the basis of clearly articulated objections, many

  of which are currently the subject of my pending appeals), Chevron in this claim is openly

  seeking to criminalize alleged non-compliance with civil discovery—not by way of

  contempt, but by way of federal obstruction of justice. Second, Chevron claims that I

  “encouraged the deletion of emails.” It can point to precisely one incident of this, despite

  unfettered access to discovery through Ms. Sullivan. There is no law against deleting

  emails, and at the time of Chevron’s one incident it does not even pretend that I or any of

  my colleagues were under any preservation order. Instead it desperately cites authority for

  the conclusion that obstruction may be found for “destruction prior to service of subpoena

  of evidence material to known investigation,” citing United States v. Solow, 138 F. Supp.

  812, 814-15 (S.D.N.Y. 1956). But there was no “known investigation” even by Chevron in

  November 2017 when the relevant email was sent, and Chevron, a private party, is not even

  able to serve as a source for the kind of “investigation” that would trigger an open-ended

  preservation duty. (Solow, of course, involved a widely-known, ongoing criminal

  investigation by public prosecutors.) The reason for the suggested deletion was to prevent

  Chevron from learning of the identity of the proposed funder/supporter and then going on

  the attack to dry up support for the case, a strategy that Chevron has demonstrated its

  penchant for time and again. See Patton Boggs, Deleon, Woodsford, and most recently

  Sullivan, Eisler, Van Merkensteijn, Krevlin, Rizack and others. This was clearly explained

  in the same email chain at the time:

         [T]o clarify[,]the request for deletion does not reflect anything problematic
         about the meeting itself, but rather the fact that Chevron has in the past
         improperly used information about perfectly legitimate funding discussions
         to start put pressure on potential funders and kill off potential deals.


                                          23
        Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 24 of 25




                 Confidentiality here is important to protect a process that is not only
                 perfectly legitimate but also as we all know an important piece of delivering
                 access to justice for the affected clients in this case.

          Dkt. 2058-14 at MKS-0000090.

          Chevron’s rage at me appears to have left it entirely unhinged, living in a fantasy world—

 and one with a terrifying lack of due process. The Court did not impose a free-form injunction

 against speech and advocacy in its original RICO Judgment and it cannot do so now.


VIII.     Specific objections to Chevron’s “Requested Relief”

          Chevron seems to relish the possible imposition of what it outright calls “severe sanctions”.

 However, sanctions are not warranted because non-compliance with the RICO Judgment is absent.

 As I have repeatedly advised the Court, if the Court has now improperly changed its mind on the

 injunctive scope of the RICO Judgment and wishes to dramatically expand it beyond what was

 affirmed by the Second Circuit in 2016, it should simply state this in an appropriate final order that

 will allow me to seek appellate review. I have repeatedly committed to abiding by the contours of

 any newly-interpreted RICO Judgment pending such an appeal.

          All of the actions that Chevron cites indicating my unwillingness to comply with a newly-

 interpreted RICO Judgment in fact pre-date the Court’s new interpretation, which is still not fully

 formed as it was only applied in part (to Amazonia and my interest in the Ecuador Judgment) in

 the Court’s August 15, 2018 memorandum order. Chevron has no legal basis to assert

 contemptuous behavior on the relevant facts alleged, and the Court has no basis to find contempt.




                                                   24
 Case 1:11-cv-00691-LAK-RWL Document 2125 Filed 11/02/18 Page 25 of 25




DATED:    October 31, 2018       Respectfully submitted,

                                 s/ Steven R. Donziger
                                 Steven R. Donziger
                                 245 W. 104th Street, #7D
                                 New York, NY 10025
                                 Tel: (917) 678-3943
                                 Fax: (212) 409-8628
                                 Email: sdonziger@donzigerandassociates.com

                                 Pro se




                                  25
